f

‘EE Are TN Rm

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

,
FEB 142020}
we LE !

[mete armen meee ae nena
_ -

United States of America,

18-cr-224 (AJN)

Ali Sadr Hashemi Nejad,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

As discussed at the final pretrial conference in this matter held on February 10, 2020, this
Order sets forth the jury selection procedures to be followed at trial.

The Court will conduct a voir dire of 33 panelists. That number represents the total of:
12 jurors; 3 alternates; 10 peremptories for Sadr; 6 peremptories for the Government, 1
peremptory for Sadr with respect to alternates; and 1 peremptory for the Government with
respect to alternates. See generally Fed. R. Crim, P. 24. The voir dire will occur in the
Courtroom; if issues are raised that are better discussed outside the presence of the entire panel,

the Court will address them at sidebar.

Any panelists excused for cause will be replaced by new panelists, who will then be
asked the same questions as the original panelists. Once 33 have been qualified, the parties will
exercise their peremptories against the first 28 potential jury members simultaneously by
submitting lists. Any overlap will not result in additional peremptories; rather, the first 12
unchallenged jurors will be selected and the remaining jurors, up to the 28th qualified person,
will be excused. Finally, the parties will exercise their peremptories with respect to the potential
alternates (panelists 29-33). Again, this will occur simultaneously.

SO ORDERED.

Dated: February V9 , 2020
New York, New York

      

“ALISON J. NATHAN
United States District Judge

    
  

 
